TAYLOR, Presiding Judge.
The petitioner, Randolph E. Neal, Jr., filed this petition for a writ of mandamus seeking an order directing the Honorable Jeri Blankenship, circuit judge for the twenty-third judicial circuit, to set aside her order granting the city’s motion to consolidate two cases against him. The petitioner was charged in the municipal court of Huntsville with speeding and with driving while his license was suspended. The petitioner appealed de novo to circuit court and the city filed a motion requesting that the two charges be consolidated for trial. The circuit court granted the city’s motion without notifying the petitioner or giving him an opportunity to be heard. The petitioner then filed this petition for a writ of mandamus requesting that this court direct the circuit court to set aside its ruling consolidating the eases and allow him an opportunity to be heard on the city’s request to consolidate the charges against him.
“Mandamus is a drastic and extraordinary writ, to be issued only where there is a clear legal right to the relief sought by the petitioner.” Ex parte Clark, 643 So.2d 977, 978 (Ala.1994). Such a right exists in this case.
All parties agree that the petitioner was not given notice of the fact that the city had filed a motion to consolidate the charges. Rule 13.3(c), Ala.R.Crim.P., states in part: “[T]he court shall not order that the offenses ... be tried together without first providing the defendant or defendants and the prosecutor an opportunity to be heard.” (Emphasis added.) This rule is mandatory and requires strict compliance. Noncompliance results in reversal error. Ex parte Jones, 473 So.2d 545 (Ala.1985).
For the foregoing reasons, this petition for a writ of mandamus is due to be granted.
PETITION GRANTED.
All the Judges concur.